                Case 20-13144-BLS        Doc 7    Filed 12/23/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF DELAWARE



In re:                                            Chapter 11

KRANOS CORPORATION,                               Case No. 20-13144

                    Debtor.




         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that Creditors Nippon Sigmax CO., LTD, a Japanese

corporation and; Sigmax Inc. a California corporation, by and though their undersigned attorneys,

appears in this matter pursuant to Bankruptcy Rules 2002 and 9010 and sections 102(1), 342 and

1109(b) of the Bankruptcy Code and requests that all notices given or required to be given in this

case and all papers served or required to be served in this case, be given to and served upon the

following:

                                        FORTIS LLP
                                        Paul Shankman
                                        Eric Hardeman
                               650 Town Center Drive Suite 1530
                                    Costa Mesa, CA 92626
                                   Telephone: 949-297-6009
                                   Facsimile: 714-795-2995
                                  PShankman@fortislaw.com
                                  EHardeman@fortislaw.com



         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,
                Case 20-13144-BLS          Doc 7    Filed 12/23/20      Page 2 of 2




motions, petitions, pleadings, requests, complaints, demands, disclosure statements, plans of

reorganization, and answering or reply papers whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex, telecopier or otherwise.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right (1) to have final orders in non-core matters entered

only after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case, (3) to have the District Court

withdraw the reference in any matter subject to recoupments to which Pro Star is or may be entitled

under agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved.

Date: December 23, 2020

                                            FORTIS LLP
                                          By: /s/ Paul Shankman
                                              Paul Shankman
                                              Eric Hardeman
                                              650 Town Center Drive Suite 1530
                                              Costa Mesa, CA 92626
                                              Telephone: 949-297-6009
                                               Facsimile: 714-795-2995
                                              PShankman@fortislaw.com
                                              EHardeman@fortislaw.com

                                               Attorneys for Nippon Sigmax CO., LTD,
                                               and Sigmax Inc.
